Citation Nr: 1144293	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with a depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Denver, Colorado RO has since maintained jurisdiction over the claim.

During the pendency of the appeal, in a March 2010 rating decision, the RO assigned an increased evaluation of 50 percent, effective February 14, 2007, for the Veteran's PTSD.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his July 2008 VA Form 9, the Veteran requested a hearing before the Board for the issue currently on appeal.  In May 2011, the RO sent a letter to the Veteran, using the last address of record, informing him that he had been scheduled for a Board hearing in Denver, Colorado in June 2011.  This May 2011 letter was returned as undeliverable.  The Veteran failed to report for the June 2011 hearing.  It appears that he did not receive proper notice about the time and place of the hearing.  A July 2011 statement, from the Veteran, indicated that he was still interested in having a hearing before a Board member. Notably, this statement reflects a new home address.

As such, matter should be REMANDED to schedule the Veteran for a video or Travel Board hearing.  See 38 C.F.R. §§ 20.702, 20.703, 20.704, 20.1304(a) (2011).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to determine the type of hearing requested and schedule him for a video or Travel Board hearing per his choosing.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

